Citation Nr: 0429259	
Decision Date: 10/26/04    Archive Date: 11/08/04	

DOCKET NO.  00-16 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the postoperative residuals of arthroscopy of the right knee, 
with anterior cruciate ligament reconstruction and 
degenerative joint disease.   

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee.   

3.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with degenerative disc disease.   

4.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease at the level of the 5th and 6th 
cervical vertebrae with accompanying neck pain.   

5.  Entitlement to an evaluation in excess of 10 percent for 
headaches, status post head injury.   

6.  Entitlement to the restoration of a 10 percent evaluation 
for bilateral defective hearing.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to July 
1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of January 2000 and April 2002 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

Upon review of this case, it is clear that the veteran failed 
to perfect his appeal as to the issue of service connection 
for photophobia (claimed as sensitivity to light).  
Accordingly, that issue is not currently before the Board.  

The Board further notes that, in a rating decision of April 
2002, the RO granted service connection (and a 10 percent 
evaluation) for post-traumatic stress disorder.  In a 
subsequent rating decision of July 2003, it was noted that 
the veteran's appeal with respect to the issue of service 
connection for depression had been satisfied by the grant of 
service connection for post-traumatic stress disorder.  
Accordingly, the issue of whether new and material evidence 
has been submitted sufficient to reopen a previously denied 
claim of service connection for depression is no longer 
before the Board.  

The Board observes that, based on a review of the  file, it 
is unclear whether the veteran wishes to pursue the issue of 
service connection for a chronic right shoulder disability.  
What is clear is that the veteran seeks an increased 
evaluation for service-connected post-traumatic stress 
disorder, as well as a total disability rating based upon 
individual unemployability.  Inasmuch as these issues have 
not been developed or certified for appellate review, they 
are not for consideration at this time.  They are, however, 
being referred to the RO for clarification, and, if 
necessary, appropriate action.  

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify you if further 
action is required on your part.  


REMAND

A review of the record in this case discloses that, in a VA 
Form 9 received in August 2002, the veteran indicated his 
desire for a hearing before a traveling Veterans Law Judge at 
the RO.  In a subsequent VA Form 9 received in April 2004, 
the veteran once again voiced his desire for a hearing before 
a traveling Veterans Law Judge.  To date, the veteran has not 
been afforded the requested hearing.  Accordingly, the case 
must be remanded to the RO for the scheduling of a Travel 
Board Hearing.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2004, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the claims file.  
In addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  The veteran should then be afforded 
VA orthopedic, neurologic, and 
audiometric examinations in order to more 
accurately determine the current severity 
of the service-connected disabilities at 
issue.  The RO is advised that the 
veteran must be given adequate notice of 
the date and place of any requested 
examinations, and a copy of all such 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination or examinations 
without good cause may have an adverse 
effect on his claims.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place should be 
included in the examination reports.  

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
complete.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (2002), and in 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.  

4.  Thereafter, the RO should 
readjudicate the issues currently on 
appeal.  Should the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the last SSOC in May 
2004.  An appropriate period of time 
should be allowed for response.  

5.  Finally, the RO should schedule the 
veteran for a hearing before a traveling 
Veterans Law Judge at the RO in Winston-
Salem, North Carolina.  A transcript of 
the hearing should be included in the 
veteran's claims folder.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



